Citation Nr: 0904084	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-03 578 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for right cerebrospinal 
fluid otorhinorrhea, claimed as residual of in-service head 
trauma.

2.  Entitlement to service connection for bilateral hearing 
loss disability, claimed as residual of in-service head 
trauma.

3.  Entitlement to service connection for tinnitus, claimed 
as residual of in-service head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1963 to January 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The issue of entitlement to service connection for 
cerebrospinal fluid otorhinorrhea is addressed in the REMAND 
that follows the order section of this decision.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not present in 
service and is not etiologically related to service.

2.  Tinnitus was not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in August 2004, prior to its 
initial adjudication of the claims.  Although the veteran was 
not provided notice with respect to the disability rating or 
effective date element of the claims until April 2006, after 
the initial adjudication, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim 
was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The record reflects and the veteran acknowledges that neither 
hearing loss disability nor tinnitus was present in service 
or until many years thereafter.  The veteran contends that he 
is entitled to service connection for bilateral hearing loss 
disability and tinnitus because they resulted from head 
trauma sustained by the veteran in service.

Service medical records confirm that the veteran sustained 
head trauma.  In fact, the veteran is service connected for a 
seizure disorder resulting from the service head trauma.

In response to his claims, the veteran was afforded a VA 
audiology examination in April 2005.  The veteran's history 
of service head trauma was noted.  The veteran's history was 
also noted to be positive for post-service occupational noise 
exposure from hammers and power tools while working in 
construction as an electrician for 35 years.  The veteran 
denied any military or recreational noise exposure.  The 
examiner rendered a diagnosis of mild to moderate 
sensorineural hearing loss.  

The examiner opined that the veteran's hearing loss may be 
due to occupational noise exposure and the aging process and 
that it is less likely than not due to military noise 
exposure or head injury 30 years ago.  He pointed out that 
the veteran denied any military noise exposure and claims 
that the onset of symptoms of tinnitus and hearing loss were 
fairly recent--within the past six years.  He further noted 
that he cannot resolve this issue without resulting to mere 
speculation and recommended consultation with an ear, nose 
and throat specialist for a final determination as to 
etiology.  

The veteran's claims folders were reviewed by a VA physician 
in June 2005.  He stated that the veteran's hearing loss did 
not have a pattern consistent with acoustic trauma.  He added 
that because it would be speculative to relate the 
development of a right mastoid tegmen defection to a blow to 
the right occipital area, it is less likely than not that the 
veteran's hearing loss and tinnitus are the result of his 
service head trauma. 

In sum, there is no lay or medical evidence of either claimed 
disability in service or until many years thereafter.  In 
addition, there is no medical evidence linking either 
disability to service and the medical evidence addressing the 
etiology of the claimed disabilities is against the claims.  
In essence, the evidence linking the veteran's current 
hearing loss and tinnitus to service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since lay persons such as the veteran are 
not competent to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed disabilities.  In reaching 
this decision, the Board has determined that the benefit-of-
the doubt rule is not applicable these claims because the 
preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability, claimed as residual of in-service head trauma, is 
denied.

Entitlement to service connection for tinnitus, claimed as 
residual of in-service head trauma, is denied.


REMAND

The veteran also contends that he is entitled to service 
connection cerebrospinal fluid otorhinorrhea, as it is 
related to the head trauma he experienced in service.  As 
noted above, service medical records confirm that the veteran 
sustained head trauma.  Post-service medical records reveal a 
diagnosis of cerebrospinal fluid otorhinorrhea, but do not 
discuss the etiology of this condition.  

A private report from March 2004 discussing the cerebrospinal 
fluid leak notes that the veteran was hit with a beer bottle 
while in service, which could have resulted in a skull 
fracture at that time.  The Board notes that the veteran has 
not been provided a VA examination to determine the etiology 
of his cerebrospinal fluid otorhinorrhea.  VA's duty to 
assist the veteran includes obtaining a thorough and 
contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
The Board finds that such an examination is necessary in this 
case.  

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical evidence pertinent to 
the veteran's claim.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

2.  The RO or the AMC should then arrange 
for the veteran to be afforded an 
examination by a physician with the 
appropriate expertise to determine the 
etiology of his cerebrospinal fluid 
otorhinorrhea.  The claims folders, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to whether there is a 50 percent 
or better probability that the veteran's 
current cerebrospinal fluid otorhinorrhea 
condition is related to head trauma 
experienced during the veteran's service.  

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


